Citation Nr: 1029106	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-36 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for residuals of a left knee 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to March 1950 
and from October 1952 to October 1954.

This matter is before the Board of Veterans' Appeals (Board) 
following a March 2009 Board remand.  It was originally on appeal 
from an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The Veteran participated in a travel Board hearing at the RO in 
January 2009; a transcript is of record and has been reviewed.  

The Board notes that the RO, in the August 2003 rating decision 
on appeal, also denied service connection for hearing loss, 
tinnitus, a right knee disorder and left foot blisters.  In 
October 2003 and May 2004, the Veteran filed notices of 
disagreement with these denials.  In an October 2004 rating 
decision, the RO granted service connection for hearing loss and 
tinnitus.  The Veteran did not appeal that decision, and those 
issues are not before the Board.  The RO issued a statement of 
the case for the left and right knee issues and left foot 
blisters, and the Veteran perfected appeals of these issues.  
However, the Veteran withdrew his appeal regarding service 
connection for a right knee disorder during the Board hearing.  
With regard to the left foot blisters, the RO had mistakenly 
processed this as a service connection claim.  However, after the 
Veteran perfected an appeal in October 2004, the RO recognized 
that service connection had already been granted for the 
disorder.  In a June 2006 rating decision, the RO denied an 
increased rating for service-connected palmar and plantar 
hyperhidrosis.  The Veteran did not appeal this decision, and it 
is not before the Board.  Based on the above discussion, the only 
issue currently on appeal is the one addressed in this decision.

The claims file reflects that in March 2002, the Veteran 
appointed the Veterans of Foreign Wars of the United States (VFW) 
organization as his representative.  In a June 2008 letter, he 
discontinued this representation.  Because the Veteran signed 
this statement, the Board accepts this as a revocation of 
representation by VFW.  In June 2008, the Veteran appointed 
Disabled American Veterans (DAV) as his representative.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's residuals of a left knee injury are related to 
service.  


CONCLUSION OF LAW

The Veteran's left knee disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
Prior Board Remand

The Board remanded this matter in March 2009 for a VA examination 
and opinion.  That examination took place in April 2009; the 
examiner offered a nexus opinion.  The examiner stated in a 
February 2010 addendum that the claims files were made available 
and were reviewed.  The Board finds there has been compliance 
with its remand orders.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Left Knee

The evidence establishes that the Veteran has a current left knee 
disorder.  He underwent a total left knee replacement surgery in 
July 1996.  In the July 1996 discharge summary, Dr. Awitan noted 
a final diagnosis of degenerative arthritis of the left knee with 
varus deformity.  The Veteran had a left knee arthroplasty 
revision in August 2008.  The April 2009 VA examiner noted the 
Veteran ambulated with a walker and confirmed that he was status 
post left knee replacement.  The records submitted show numerous 
complaints of pain and diagnoses of osteoarthritis in the left 
knee.  

The evidence also establishes that the Veteran suffered an event 
in service.  He has repeatedly asserted, as he did during his 
Board hearing, that he was a member of an airborne division.  He 
testified that in order to receive jump pay, he had to make a 
parachute jump every three months.  He recalled that while 
performing occupation duties in Japan in February 1949, he made a 
jump from 1,500 feet.  He landed on a patch of snow and ice, 
injuring his left knee.  He stated that he did not go to sick 
call at the time, and the pain eventually subsided, only to 
return later in life.  T.R., who was stationed in Japan with the 
Veteran, stated in a November 2007 letter that he witnessed the 
Veteran's pain immediately after the parachute jump in 1949.    

While service treatment records do not show treatment for a left 
knee injury in February 1949, they do show that the Veteran 
sought treatment for a left knee sprain later that year, in 
September 1949.  In January 1950, the Veteran sought treatment 
for bursitis of the left knee.   

The Veteran's DD Form 214 confirms his assignment to Company D, 
187th Airborne Infantry Regiment.  He is in receipt of a 
Parachute Badge and an Occupation Medal (Japan).  Therefore, the 
Board finds the Veteran's account of his injury is credible, and 
the letter by T.R. is competent lay evidence which supports the 
Veteran's statements.  

Further, the medical evidence of record links the Veteran's 
current left knee disorder to service.  The April 2009 examiner 
stated that microtrauma to the left knee in service might have 
contributed to his later development of arthritis, later 
requiring knee replacement.  He opined that it is at least as 
likely as not that the Veteran's left knee condition is 
etiologically related to military activity.  This opinion is not 
contradicted by any other opinion of record.  

Accordingly, based on the discussion above and resolving the 
benefit of the doubt in the Veteran's favor, service connection 
for his left knee disability is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for residuals of a left knee 
injury is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


